DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,864,366 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/12/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lesage et al. U.S. PGPub 2010/0307249.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesage et al. U.S. PGPub 2010/0307249.
Regarding claim 42, Lesage discloses  method of monitoring the manufacture of a particular
type of part (e.g. pipe) by a manufacturing process including a plurality of manufacturing steps in a system including at least one processing unit and a memory, the method comprising: receiving non-compliance reports (e.g. detected defect data) corresponding to the manufacture of parts of the type of part, with at least one non-compliance report indicating at least one visually detected defect (e.g. defects from pipe 3D scan) corresponding to a particular location on a particular part (e.g. pg. 1, ¶18-26; pg. 5, ¶109-112; pg. 8, ¶167 and 178; pg. 9, ¶188; Fig. 1, 9 and 9A); aligning each visually detected defect to at least one simulated location (e.g. 3D representation of the pipe) of a simulated model associated with at least a portion of a part of the type of part, wherein the at least one simulated location corresponds to the particular location corresponding to the visually detected defect (e.g. pg. 1, ¶18-26; pg. 5, ¶109-112; pg. 8, ¶167 and 178; pg. 9, ¶188; Fig. 1, 9 and 9A); determining a plurality of aligned visually detected defects that are aligned to at least one of a common simulated location (e.g. zone of the pipe) or related simulated locations (e.g. pg. 1, ¶18-26; pg. 5, ¶109-112; pg. 8, ¶167 and 178; pg. 9, ¶188; Fig. 1, 9 and 9A); and analyzing the plurality of aligned visually detected defects to determine whether a manufacturing problem (e.g. product non-conformity) is occurring in the manufacturing process (e.g. abstract; pg. 1, ¶4-13; Fig. 1, 9 and 9A).

Allowable Subject Matter
Claims 21-28, 30, 31, 33-35, 38-41 and 43 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
February 4, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116